         Case 1:19-cv-11317-LAP Document 19 Filed 06/03/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARKADIY TERPUNOV,

                      Plaintiff,
                                              No. 19-CV-11317 (LAP)
-against-
                                            MEDIATION REFERRAL ORDER
NEW YORK CITY HEALTH AND
HOSPITALS CORPORATION,

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     It is hereby ORDERED that this case is referred for

mediation to the Court-annexed Mediation Program.            The Court

requests that the parties be assigned a mediator experienced in

employment matters with availability to hold mediation sooner

rather than later.      The parties are notified that Local Rule

83.9 shall govern the mediation and are directed to participate

in the mediation in good faith.         The mediation will have no

effect upon any scheduling Order issued by this Court without

leave of this Court.

SO ORDERED.

Dated:       June 3, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
